OFFICE   OF 77iE A’l7-ORNEY      GENERAL   OF TEXAS

                                           AUSTIN




            honorable   Kc. 8. -Dall$                            ‘[C\.*
    ,
            County Attorney         :
            3ltchlnson county       :                          +-Aw~   .j
            3or;;er,Texa8           :                        ./
                                                             i...
                                                               --        \ .
                                                                  '.--y     ......
            oesr s&l-r                                  r-              ...,. ..:=
                                                    ..,     a.
                                                                            i
                                        o&lion ,,lfumber om49
                                        Re: QXder..the'~.provielon~    of House
                                              fi%lL'j.Io.  c146,,&8t&Lej&sla$ure;
                                              B&bythe,darmpisslonera~    court or
                                              RiltWti;bosl'county,   leg117 in-
        .




                 iFutlas in WTense 3ondiror ot&r obll~ations of the
.               ~y3z$ti5~ statcis. As yo~~depertment had not passed
                  on..thaf,quest:on:~...Amder~k could hot answer
                  lzhe'quebtion, althou@be did giwe the Judge a
                .'copy of 761~ opi.ixLon:::o.
                                            015278 holding that a
                  bal.ance~.~uStheGeneral~Fund may be,so invested.
                    wHutohinson~Cou&y.now .has6n hand approximatc-
                 1~,~50,000.005.nLateral Read l?uudsreceived under
                 wQat is known asthe ~'Road'BondAasvmption~Act,~
                 the.lateot enactmat of i;'
                                         hich iS 8. B. 89 of~the
                 4Eth Le~i~latum, such funds having been recoivod
                 thrcggh theapportionment !to the countiqa in the
                 year of.1941, and throu;;h:tiie
                                               original ref?undand
Zoollorable
         X*'H. Dally, page #9




     apportionmentsfor prior years. The Cosmlssion-
    .era~aourt rind8it Qnpraoticalto undertake road
    'cotmtruotlonor Wprowwient, wing there.funde,
    durin&tha present mmrgenny.
         "Under S. Ba 99 or the 48th LeXlslature;au
     me11 as under prior enaotmentr of this law, the'
     fuuda ohhand (Sea. 6, (h), (4)) may be used as
     r01~0w8t(a) 'for the acquisitionof right-of-
    -ways for county lateral roads and for.the iaymant
     OS legal obligations inourred therefor prior to
     Janqary 2, 1969; (b) for the conatruotionor ia-
     promsent of.oouutylateral roads; (a) for the
     purpose of supplementingfunds appropriatedby
     the United.StateaGovemment for ikdca Progress
     Administrationhi&way construction,ana such
     other  grauts'of Federal Randean may be made
     avallablsto t;hecounties of this state for
     couxity~lateral road oonstmaotion;and (d) for
     the purpose ~of cooperatingwith the State S&h:
     way Department and the Federal Governsmnt in the
     oonstruct5onof Pam-to-market roads.* Section
     9 of S. B. 89, as well as prior maotments of the
     law, provides 'It shell be unlartul-for anyCouuty
     Judge q? any County Conmissioner,  rhile aotlng in
     his offLeial.capacityor otherwlee, to use any
    money out.oi   the La~araLR~oadAccount tar any pur-
     pose bxoapkthe purposes enumerated in this Ah.0
     And f&es'.a penalty for knowingly violating this
     provision;'
       "3. 3. 746 ofthe 43th Legislature,heretofore
    construed by gou in reference to ?.nvestln;l
                                              i;ancjral
    Fuuds of the county, provides as follovsr
       s *AllpolItical subdivisionsof the Stats of
    Texas whiti have b&mces rtnnalniu                                         .
.




        .iokraule.x.3. Dally, psm #S




                               mitsd Stuto8in whioilsuah
            obligatlona OS ticls
            balunees u-e Invested ahull be sold oa-redssmul
            end the pmoesds of c&d oblZ@Lom      shell bo
            dopoalw b the lcoounts f'rasmhIch thsg wsrs
            arI&Insll~ dMRn.*
                   9he LateralRoad Funds drawno intersstas
            now on deposit In the County Depository. xt Is
            the ,do8Iroof ths Cvm&ssIoners~ wmrt to i.?vaot
            a mador portion of'thI8 $50rOC0.00 Lateral Road
                      'Jnited,St&88OblwtIons SO that the
            itund8 ~lxa
            Federal Oovormaent map have the uoo of It und
            also thut-the County may rocoive seas return on
            the Islvastment rat&w t&n let the ftuxia z?6+.n
            domsnt ,foI; the dwatSoa.
                  'triadorthe proYl8lono or 3. a:ics, and 3.53.
            5%, both passed by the 48th.Le&slaturo, may 3aar
    I       c~s8loaors~     co&   le&lly iaveirt.t2.Letsral
            Road Vunds of our County ln oblI&atIoas.oi tf#
            mit0f.tsfoti380r AIIIWI~W~

               Replying to the forogof~ng inquiry it is our opinfon
         oounties hevlng balsncos remaining In their Lateral iload
    ~Acoountet the end oP any fiscal year may InYOSt such balances
    In dofenss bonds or 0th~ oblIg&t$ons of the UUted stafiosof
    krwrica. Uo thlnkt2uG cuohazl.nvcstamntwould&toonstItute
    *usen of the mon6y In violation of the provI8Ions of & 8. 39,
    atics thers"rould be no diversion of ssm& Thebondsoouldbs
    sold or rcdcemed at@ i&o mzioy usad for the purposesonumeratod
    In 3. B. 89 abenever nsoded for suoh purpooo8.